IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,367-06


                         EX PARTE CESAR RODRIGUEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20080D00906-243-5 IN THE 243RD DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and was

sentenced to thirty-five years’ imprisonment. The Eighth Court of Appeals reformed his conviction

and affirmed it as reformed. Rodriguez v. State, 08-08-00223-CR (Tex. App.—El Paso, May 28,

2010). This is Applicant’s fifth habeas application challenging this conviction. His most recent

application was dismissed pursuant to Tex. Code Crim. Pro. Art. 11.07 §4 on January 21, 2015.

        Applicant’s claim concerning his 2016 parole review is denied. Ex parte Geiken, 28 S.W.3d
553, 560 (Tex. Crim. App. 2000). His claims concerning the validity of his conviction and sentence
                                                                                            2

are dismissed pursuant to Tex. Code Crim. Pro. Art. 11.07 §4. Accordingly, this application is

denied in part and dismissed in part.

Filed: October 9, 2019
Do not publish